



Exhibit 10.7




[svugraphica02a04.jpg]


May 27, 2016


Eric Claus
Chief Executive Officer
Save-A-Lot
100 Corporate Office Drive
Earth City, MO 63045




Dear Eric,


This letter confirms that you and Supervalu agree to amend the Letter Agreement
with you dated November 30, 2015 to provide that the "Outside Date" as defined
in such Letter Agreement will be extended 12 months. The amended Outside Date
will be December 13, 2017. 


This amendment is based on our mutual desire and benefit as it will help to
optimize and facilitate the parties' intentions and ability to explore the
Separation.


Please confirm your agreement with and acceptance of this amendment by signing
below and returning this letter amendment to me.






Best regards,


/s/ Mark Gross


Mark Gross
President and Chief Executive Officer
SUPERVALU INC.




    




ACKNOWLEDGED and AGREED:


/s/ ERIC CLAUS
 
6/1/2016
 
 
Eric Claus
 
Date
 
 







cc:    Andre LaMere



